           Case 2:21-cv-00390-NR Document 14 Filed 06/29/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 Curtiss-Wright Electro-Mechanical                )
 Corporation,                                     )
                                                  )
                        Plaintiff                 )   Case No. 2:21-cv-390
                                                  )
                       vs                         )
                                                  )   JURY TRIAL DEMANDED
 Westinghouse Electric Company, LLC,              )
                                                  )
                        Defendant                 )
                                                  )

           BRIEF IN SUPPORT OF RULE 12(b)(1) MOTION TO DISMISS FOR
                    LACK OF SUJBECT MATTER JURISDICTION


        AND NOW comes, Westinghouse Electric Company, LLC, by and through its

undersigned counsel, and hereby submits this Brief in Support of Rule 12(b)(1) Motion to

Dismiss for Lack of Subject Matter Jurisdiction and assert as follows:

                              I.      EXECUTIVE SUMMARY

        Curtiss-Wright Electro-Mechanical Corporation (“Curtiss-Wright”) filed its Complaint in

this matter against Westinghouse Electric Company, LLC (hereinafter “Westinghouse”), on March

24, 2021. Westinghouse was served on April 13, 2021.           Prior to effectuating service on

Westinghouse, Curtiss-Wright filed a Motion to Stay the present matter. This Honorable Court

granted Curtiss-Wright’s motion and entered a Stay Order on March 31, 2021. Westinghouse has

cooperated with the Stay Order but now acts to dismiss this matter for lack of subject matter

jurisdiction.

        Plaintiff is a resident of Delaware and Pennsylvania. (Compl. at ¶ 5). Defendant

Westinghouse is also a citizen of Delaware. Plaintiff avers jurisdiction under 28 U.S.C. §
           Case 2:21-cv-00390-NR Document 14 Filed 06/29/21 Page 2 of 4




1332(a)(1) for diversity jurisdiction. Complete diversity does not exist among the parties and this

Court does not have jurisdiction pursuant to 1332(a).

                                   II.      LEGAL STANDARD

       To sustain the jurisdiction of a federal court on the ground of diversity of citizenship under

28 U.S.C. § 1332(a)(1), there must be complete or total diversity, such that there is no plaintiff and

no defendant who are citizens of the same state. Lincoln Property Co. v. Roche, 546 U.S. 81, 89

(2005). Since 1806, the Supreme Court “has read the statutory formulation ‘between ... citizens of

different States,’ 28 U.S.C. § 1332(a)(1), to require complete diversity between all plaintiffs and

all defendants.” Id. “This means that, unless there is some other basis for jurisdiction, ‘no plaintiff

[may] be a citizen of the same state as any defendant.’” Lincoln Ven. Life Co. v. AEI Life, LLC,

800 F.3d 99, 104 (3d Cir. 2015) (citing Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412 (3d

Cir. 2010)). “Though the absence of complete diversity deprives all federal courts of subject matter

jurisdiction over this action, a federal court always has jurisdiction to determine its

jurisdiction.” United States v. Ruiz, 536 U.S. 622, 628 (2002).

       A corporation is deemed to be a citizen of the state where it is incorporated and the state

where it has its principal place of business. 28 U.S.C. § 1332(c)(1). Under Third Circuit law, the

citizenship of an LLC is determined by the citizenship of its members. Zambelli Fireworks Mfg.

Co. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010).


                                         III.   ARGUMENT

       Lack of Complete Diversity

       Contrary to Plaintiff’s averments, this Honorable Court lacks subject matter jurisdiction

because there is not complete diversity under 28 U.S.C. § 1332. Plaintiff states that it is a citizen

of both Pennsylvania and Delaware (Compl. at ¶ 5.) Curtiss-Wright has alleged, “On information


                                                  2
          Case 2:21-cv-00390-NR Document 14 Filed 06/29/21 Page 3 of 4




and belief,” Westinghouse is not a citizen of Pennsylvania or Delaware. (Compl. at ¶ 6). This is

untrue. Westinghouse, like Curtiss-Wright, is also a citizen of Delaware. As an LLC, the

citizenship of Westinghouse is determined by the citizenship of its members. Westinghouse has

just one member, that being TSB Nuclear Energy Services, Inc., and it is a Delaware company. It

is duly incorporated under the laws of the state of Delaware and is in good standing and has a legal

corporate existence as authenticated by Jeffrey W. Bullock, Secretary of State of the State of

Delaware, dated April 5, 2021. (see Exhibit “1”). As this Court is well aware, for complete

diversity to exists the citizenship of the Plaintiff must be completely diverse from the citizenship

of the Defendant. Westinghouse and Curtiss-Wright are both citizens of Delaware and there is no

complete diversity. Without complete diversity there is no subject matter jurisdiction pursuant to

28 U.S.C. § 1332.

       Plaintiff has attempted to circumvent the jurisdictional constraints of federal court by

relying on Lincoln Ben. Life Co. v. AEI Life, LLC, to plea diversity jurisdiction where it does not

exist. 800 F.3d 99, 108(3d Cir. 2015). Curtiss-Wright borrows language from Lincoln and

averred, “On information and belief, Defendant’s members are not citizens of Pennsylvania or

Delaware.” (Compl. ¶ 6). However, Plaintiff ignores the remainder of the holding in Lincoln

which requires Plaintiff “conduct a reasonable inquiry into the facts alleged,” by reviewing what

was publicly available, “the plaintiff has no reason to believe that any of the association's

members share its state of citizenship, it may allege complete diversity in good faith.” Id. TSB

Nuclear Energy Services being the sole member of Westinghouse is readily apparent through a

simple investigation, including an internet search. Further, Curtiss-Wright is directly familiar

with Westinghouse as they entered into a substantial contract with them and had the same

contract expressly assumed in a filing made on July 24, 2018 in Westinghouse’s bankruptcy



                                                  3
            Case 2:21-cv-00390-NR Document 14 Filed 06/29/21 Page 4 of 4




proceeding in United States Bankruptcy Court for the Southern District of New York. (see

Exhibit “2”, excerpts from Chapter 11 Case No. 17-10751-mew, ECF No 3624). Lincoln does

not permit a Plaintiff to ignore easily accessible information regarding a party’s citizenship to

subvert a proper jurisdiction analysis. As Plaintiffs have not properly pled the jurisdictional

requirements pursuant to 28 U.S.C. § 1332 subject matter jurisdiction does not exist on the face

of the pleadings.

                                     IV.     CONCLUSION

       For the reason set forth herein, this Court does not have subject matter jurisdiction over the

action brought by Curtiss-Wright. The parties in this matter are not completely diverse as required

by 28 U.S.C. § 1332, and the heart of Curtiss-Wright’s lawsuit concerns a contract involved in

Westinghouse’s bankruptcy originally brought in the United States District Court for the Southern

District of New York. Westinghouse Electric Company, LLC respectfully requests this matter be

dismissed for lack of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure

12(b)(1).



                                                      Respectfully submitted,


                                                      /s/ William Pietragallo
                                                      William Pietragallo, II, Esquire
                                                      Counsel for Westinghouse Electric
                                                      Company, LLC




                                                  4
